Citation Nr: 1440618	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to January 31, 2013.  

2.  Entitlement to a disability rating greater than 70 percent for PTSD from January 31, 2013.

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

This matter was previously before the Board in May 2011.  The Board granted an initial 50 percent disability rating for PTSD, and remanded the issue of an initial disability rating in excess of 50 percent for additional development.  Thereafter, in March 2013, the RO granted a 70 percent disability rating for PTSD, effective from January 31, 2013.  

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the 70 percent rating currently assigned for PTSD is less than the maximum disability rating that can be assigned, and as the 70 percent rating was not effective for the entire period on appeal, this matter remains before the Board.  For the sake of convenience, the Board has recharacterized this appeal into two separate issues as noted on the first page of this decision.  

The Veteran's claims of service connection for hearing loss and tinnitus were also before the Board in May 2011, when they were remanded for further development.  After the requested development was completed, the RO granted service connection for hearing loss and tinnitus in the March 2013 rating decision.  This is considered a complete grant of the benefits sought on appeal for both of these issues, and they are no longer before the Board. 

Finally, the issues of entitlement to service connection for a low back disability and TDIU were also before the Board in May 2011, but were remanded for further development.  They have now been returned to the Board.  Regrettably, the Board will find that it must once again remand these issues.  They will be addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  For the period from July 5, 2007, to July 14, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

2.  For the period from July 15, 2011, to the present, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD for the period from July 5, 2007, to July 14, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a 70 percent disability rating for PTSD for the period from July 15, 2011, to January 30, 2013, have been met; the criteria for a disability rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a disability rating in excess of 70 percent for PTSD from January 31, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met.  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  The May 2011 remand requested that records be obtained from the Social Security Administration.  A reply was received from the Social Security Administration that the records relied on to reach a decision in the Veteran's claim for benefits had been destroyed, and were therefore not available.  The remand also requested that VA treatment records dated since October 2010 and prior to March 2007 should be obtained.  Records dating from October 2010 have been obtained and placed in Virtual VA.  No records dated prior to March 2007 were received, but the records sought for this period pertained to the Veteran's hearing loss, and not PTSD.  Finally, the Veteran was to be afforded a VA examination of his PTSD.  This was accomplished in February 2013.  All development pertinent to the Veteran's claim for an increased rating for PTSD requested by the May 2011 remand has been completed.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the October 2010 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The Board concludes that the duty to assist has also been met.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced by the Board's adjudication of his claim.



Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating code provides that a 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV). 

The evidence includes an August 2007 VA psychiatric treatment record which shows that the Veteran reported experiencing sleep disturbances, causing him to awaken approximately five to six times a night.  His spouse provided an account of him "holler[ing] in his sleep."  The VA medical professional also documented the Veteran's difficulties related to showing affection, being in crowds, decreased concentration and occasional outbursts of anger.  Based on the Veteran's account of symptomatology and the evidence of record, the VA medical professional confirmed the Veteran's diagnosis of PTSD and noted a GAF of 55. 

A November 2008 VA psychiatric treatment record shows that the Veteran reported sleep impairment, to include nightmares, yelling/crying-out and general disturbances.  Further, the Veteran's mood was noted as being depressed, and his energy and appetite decreased.  Additionally, the VA psychologist noted that the Veteran was easily startled and hypervigilant.  The Veteran acknowledged thoughts of harming others whom angered him, but denied any specific intent to kill anyone or himself.  On mental status evaluation, aside from a decreased positive mental attitude, restricted affect and low mood, no additional abnormalities were noted.  A GAF score of 60 was provided. 

A January 2009 VA psychiatric treatment record shows that the Veteran continued to experience sleep impairment and nightmares.  On mental status examination, only a mildly restricted affect was noted; however, the VA psychologist continued to detail the Veteran's fear of hurting others if angered. 

A VA examination report dated in May 2009 shows that the Veteran described being easily angered and frustrated with others, which resulted in marital and occupational difficulties/conflicts, as well as period of physically shaking and trembling.  He conveyed a need to be isolated from others, as he had difficulties in crowds and sought to minimize his outbursts of anger.  These symptoms were said to have resulted in his isolation at home and work.  The examiner documented that the Veteran had limited memory impairment, markedly decreased interest in previously enjoyable activities, difficulty concentrating, hypervigilance, exaggerated startle response and feelings of detachment/estrangement from others.  Further, the examiner noted that the Veteran had no close friends, even though he volunteered with Veterans Service Organizations, and reported good relationships with his children and grandchildren.  Mental status examination revealed depressed mood and sleep impairment.  The Veteran also endorsed occasional suicidal ideation a couple of times a year, but without intent or plan.  The Veteran had a GAF of 50. 

A January 2010 VA psychiatric treatment record shows that the Veteran reported having a "pleasant holiday season" with his family, but continued to experience weekly nightmares.  Mental status examination was essentially normal, with the VA medical professional, detailing his congruently brighter mood and affect.  The Veteran did report experiencing infrequent suicidal and homicidal ideation, but was confident he would not act on these thoughts.  Also, this treatment record, while not indicating a current GAF score, noted that the Veteran's GAF score was 60 in June 2009, at his prior treatment. 

During July 2010 VA psychiatric treatment, the Veteran remained mildly dysphoric.  His speech was mildly slowed but less hesitant, and his thought process was mostly linear and goal directed.  He denied perceptual disturbances, delusional thinking, or frank paranoia.  He admitted to thoughts about death and dying but denied intent or plan.  The diagnosis remained PTSD.  Although a current GAF score was not provided, the examiner once again noted that the Veteran's GAF score was 60 in June 2009, at his prior treatment.

The Veteran appeared for his regularly scheduled VA appointment in November 2010.  He was casually dressed with fair grooming.  His affect was restricted with intermittent eye contact.  The Veteran reported feeling kind of down after Veteran's day.  He continued to awaken several times each night but did not remember his dreams.  Speech remained mildly slowed but less hesitant.  The Veteran denied perceptual disturbances, delusional thinking, or frank paranoia.  He continued to have occasional thoughts about death and dying but denied intent or plan.  Once again, a current GAF score was not provided but the GAF score of 60 in June 2009 was noted. 

A March 2011 VA psychiatric note states that the Veteran was seen for a regularly scheduled visit.  He continued to wake up in the night without reason but with limited recollection of his dreams.  He and his wife were doing well.  His remaining symptoms were as before.  Only the previous June 2009 GAF score of 60 was reported.  

At the regularly scheduled July 15, 2011, visit, the Veteran's symptoms were the same as previously described.  However, he reported that a flare-up had occurred around Memorial Day which had required an increase in medication.  An October 2011 treatment record states that the July 15, 2011 examiner reported a GAF score of 48.  

The Veteran was casually groomed and dressed, pleasant, and cooperative at his regularly scheduled October 2011 visit.  He reported that his mood was still not very good, and that he had decreased energy, motivation, and occasional hopelessness in dealing with "red tape".  His speech, thought process, perception, thinking, and thought content were not changed.  The examiner assigned a GAF score of 50.  

At a January 2012 visit, the Veteran stated that his PTSD symptoms were up and down based on triggers.  He had increased startle response, avoided crowds, and experienced frequent nightmares.  The Veteran felt depressed and "screwy" after hearing that his doctor had been murdered.  The diagnosis remained PTSD and depression, and the GAF score remained 50.  

In August 2012, the Veteran described his mood as "jumpy" and said the least little thing could trigger him.  His sleep was not too good.  The Veteran at times felt hopeless.  His PTSD symptoms were about the same, and he was avoiding crowds.  The Veteran denied homicidal and suicidal ideations.  The GAF score remained 50.  

The Veteran was provided with a VA PTSD examination on January 31, 2013.  He had been married for 48 years but tended to isolate himself from his wife and family.  He avoided crowds and rarely went into stores.  The Veteran had worked until 2010 when he resigned his job as a janitor.  He reported that he was getting too upset while at work, which included irritability and verbal altercations.  The Veteran experienced recurring thoughts and dreams of events in service, which he attempted to avoid.  The Veteran experienced markedly diminished interest in significant activities, feelings of detachment from others, a restricted range of affect, and sense of a foreshortened future.  He had difficulties falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  Other symptoms included a depressed mood, anxiety, near continuous panic or depression affected the ability to function, chronic sleep impairment, mild memory loss, flattened affect, gross impairment in thought process, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances to include work, suicidal ideations, obsessional rituals that interfered with routine activities, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  On examination, the Veteran was somewhat disheveled, had a slight odor, and admitted to bathing once a week or less.  He jumped when the examiner spoke.  There was evidence of psychomotor retardation.  The Veteran reported he rarely left the home because of his wife's fears of his expressed suicidal ideation.  The diagnosis remained PTSD.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The current GAF score was 49.  

At this juncture, the Board notes that no additional evidence pertaining to the Veteran's PTSD for the period between August 2007 and June 2010 was received following the May 2011 decision and remand.  Therefore, the Board finds no basis to revise the May 2011 finding that a 50 percent evaluation is warranted during that period.  The symptoms for this period include some limited memory impairment, as note at his May 2009 VA examination.  Further, an August 2007 VA psychiatric treatment record and the May 2009 VA examination report both indicate that the Veteran is easily angered and frustrated, suggesting some impaired judgment.  Additionally, his symptoms have been linked to social and occupational conflicts and his need to isolate himself.  What is more, November 2008 and January 2009 VA psychiatric treatment records document a decreased interest in not only activities previously enjoyed but reflect depressed mood and motivation.  The evidence of record also documents continued nightmares and sleep impairment.  

Furthermore, the evidence demonstrates that the Veteran's symptoms continued unchanged through July 15, 2011.  The regularly scheduled VA treatment visits between March 2010 and March 2011 show that the Veteran's symptoms included slowed or hesitant speech and continued sleep disturbances.  The GAF scores for this period were 60, which is at the high end of the range of moderate functioning.  In light of the aforementioned factors and other relevant evidence of record, the Board continues to find that the Veteran's PTSD symptomatology most closely approximates a 50 percent disability rating assigned for occupational and social impairment with reduced reliability and productivity from July 2007, and that this continued until July 2011.  

However, the evidence shows that the Veteran's PTSD had demonstrably worsened as of July 15, 2011.  The VA treatment note of that date reports that the Veteran's medication had recently been increased due to flare-ups.  The October 2011 note states that the Veteran had decreased energy, motivation, and occasional hopelessness.  Beginning on July 15, 2011, the Veteran's GAF scores were reduced to 48 or 50, without any improvement on subsequent examinations during this period.  This represents serious impairment, and is consistent with the GAF score of 49 recorded in the January 2013 examination on which the 70 percent rating is based.  The examiner at that time opined that the examiner's symptoms were productive of occupational and social impairment with deficiencies in most areas, which the rating code states warrants a 70 percent rating.  Given the Veteran's increase in symptomatology and decrease in GAF scores from July 15, 2011, the Board finds that the Veteran had occupational and social impairment with deficiencies in most areas as of that date, and that a 70 percent rating should be assigned.  38 C.F.R. § 4.130, Code 9411.  

The Board has considered entitlement to a 100 percent rating for the period from July 15, 2011, but this is not supported by the evidence.  The January 2013 examination found that the Veteran demonstrates gross impairment in his thought processes or communication, and intermittent periods in which he is unable to perform activities of daily living.  However, he does not have symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living including personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  The Board recognizes that most important factor is not the actual symptoms but the impairment they produce.  In that regard, the January 2013 examiner was specifically asked if the Veteran's symptoms were productive of total occupational and social impairment, but declined to make this finding.  The examiner instead opined that the Veteran had occupational and social impairment with deficiencies in most areas.  As noted above, the rating code assigns a 70 percent rating for this level of impairment.  38 C.F.R. § 4.130, Code 9411.  It follows that entitlement to a rating higher than 70 percent is not warranted.  

Consideration has also been given regarding whether the schedular disability rating is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  The rating criteria specifically account for the effects of PTSD on his employment.  He has not been hospitalized for his PTSD.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

An initial disability rating in excess of 50 percent for PTSD for the period from July 5, 2007, to July 14, 2011, is denied. 

A disability rating of 70 percent for PTSD from July 15, 2011, to January 30, 2013, is granted, subject to the laws and regulations that govern the award of monetary benefits.  

A disability rating in excess of 70 percent for PTSD from January 31, 2013, is denied. 


REMAND

The May 2011 remand requested that the Veteran be scheduled for a VA examination of his low back disability.  The examiner was to review the record and express an opinion as to whether it was as likely as not that the Veteran's low back disability was incurred due to active service.  The Board specifically requested that the examiner consider and comment on the Veteran's reports of ongoing back pain between 1965 and 2007.  

A VA examination report dated in February 2013 shows that the examiner opined that the Veteran's low back disability was not related to active service.  The Veteran's representative argues that this opinion is inadequate, in that it relied at least in part on a lack of medical documentation of back pain between discharge from service in 1965 and 2007.  Furthermore, the representative argues that although the examination report notes the Veteran's contention that he has experienced ongoing back pain between 1965 and 2007, they do not appear to have been considered in the rationale for the opinion.  The Board agrees.  

A medical opinion is inadequate if it is based solely on the absence of documentation in the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the remand instructed the examiner to consider the Veteran's account of continuous post-service symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court has stated that the Veteran is entitled to compliance with the specific remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, an addendum to the February 2013 VA examination is required on remand.

In regards to the claim for TDIU, this matter must also be remanded, as it is inextricably intertwined with the claim for service connection for the back, and they must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall return the claims file  to the same examiner who conducted the February 2013 VA back examination in order to obtain an addendum.  If the February 2013 examiner is unavailable, the claims folder should be forwarded to an equally qualified examiner.  An additional examination is not required unless deemed necessary by the examiner to provide the requested addendum.  

The examiner must comment on the significance of the Veteran's reports of back pain between 1965 and 2007.  

The examiner should also provide additional reasons and bases beyond the absence of medical documentation of back pain between 1965 and 2007 to support the opinion that the current back disability is less likely than not related to the back pain for which the Veteran was treated during service.

Finally, the examiner should provide reasons and bases to support the suggestion that the Veteran's current back disability is related to the Veteran's post-service manual labor.

If possible, any specific item in the evidentiary record used to reach the examiner's conclusions should be identified.  

2.  After the development requested above has been completed to the extent possible, the agency of original jurisdiction should again review the record for both the issues of entitlement to service connection for a low back disability and entitlement to TDIU.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


